Citation Nr: 1528522	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran filed a notice of disagreement in March 2011.  A statement of the case was issued in October 2013 and the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans'Appeals) to the Board in November 2013. 

A Travel Board hearing was held at the RO in September 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.  New evidence, with a waiver of RO consideration, was submitted at the hearing.  In addition, the undersigned VLJ held the record open for 30 days to allow for the submission of additional evidence.  This evidence, in the form of a letter from the Veteran's doctor, was received and made part of the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals the Veteran's Social Security Administration records, VA treatment records, and the transcript of the 2014 hearing.  All other documents in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran asserts that he entered service with a diagnosis of lumbar lordosis and that his work both as a helicopter mechanic and in the military motor pool required him to perform heavy lifting and twisting, which in turn caused his back condition to worsen.  The Veteran's service treatment records show a diagnosis of lumbar lordosis at entrance; there is no indication of a back disability at separation.  The Veteran's service treatment records are otherwise negative for complaints, treatments or diagnoses related to a back disability.  His post-service treatment records reflect ongoing treatment for back pain.

In support of his claim, the Veteran has submitted a series of letters from Dr. J.A.F., a VA physician.  The first letter, dated October 2013, explained that the Veteran had been diagnosed with lumbar spondylosis and that the condition was the cause of his back pain.  The doctor opined that the spondylosis "appears to have started while in active duty and [the Veteran's] years of military duty contributed to his lumbar spondylosis."  A February 2014 letter by Dr. J.A.F. indicated that he had reviewed medical records related to the Veteran's military service, as well as records of treatment the Veteran underwent in Reno, Nevada.  The doctor described a Magnetic Resonance Imaging (MRI) test the Veteran underwent in December 2013, and once again concluded that the Veteran's "years of military duty contributed to his lumbar spondylosis."  The doctor then opined that it the Veteran's spinal spondylosis was more likely than not related to his active military service.  Finally, in a September 2014 letter, Dr. J.A.F. described the type of work the Veteran performed as a helicopter mechanic while in service, and concluded that the heavy lifting required by that position "contributed to" the Veteran's spondylosis. 

Unfortunately, the opinions contained in the doctor's letters are not sufficient to substantiate a claim for service connection, as none of the letters from Dr. J.A.F. contain a sufficient rationale addressing the relationship between the Veteran's service and any pre-existing back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In addition, the letters are inadequate due to the speculative or vague language employed by the doctor.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992). See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Finally, the Board also notes that the doctor's letters do not address any possible permanent worsening of the Veteran's pre-existing lumbar disability beyond its natural progress, an element necessary to his claim.

Under the circumstances noted above, the Board finds that the medical evidence currently of record is inadequate, and that further examination and opinion is needed to resolve the service connection claim on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While this matter is on remand, to ensure that all due process requirements are met and that the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the VA examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of records, to include both lay and medical evidence. 

 (A) The examiner should identify all current diagnoses related to disabilities of the Veteran's back.

(B) If lumbar lordosis is diagnosed, the examiner is asked to opine as to whether such disability increased in severity in service. 

If there was an increase in severity during service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.  The Board notes that "clear and unmistakable evidence" means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

(C) For all other back diagnoses, the examiner is asked to opine as to whether such disability is at least as likely as not related to the Veteran's military service.  The examiner should particularly consider and address, if appropriate, the Veteran's allegations that he experienced back pain during service but did not seek treatment for such. 

The rationale for any opinion offered must be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




